DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-10, 12-13, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zalon (US Patent No. 10,409,546), and further in view of Baumgarte (US Patent Application Publication No. 2017/0094409).
Regarding claim 1, Zalon teaches a computer-implemented method comprising:
identifying, within at least one media item that includes a plurality of audio segments, an initial audio segment (Fig. 2 item 215) and a subsequent audio segment (Fig. 2 item 230) that follows the initial audio segment (col. 10 ll. 62-col. 11 ll. 2);
accessing a first set of metadata that corresponds to a last audio frame of the initial audio segment, the first set of metadata including information indicating one or more audio characteristics of the last audio frame of the initial audio segment (col. 8 ll. 42-col. 10 ll. 7, col. 11 ll. 22-30, col. 13 ll. 8-55, col. 14 ll. 1-46, col. 15 ll. 5-38 generating, storing and accessing previous frame audio characteristics);
accessing a second set of metadata that corresponds to the first audio frame of the subsequent audio segment, the second set of metadata including information indicating one or more audio characteristics of the first audio frame of the subsequent audio segment (col. 8 ll. 42-col. 10 ll. 7, col. 11 ll. 22-30, col. 13 ll. 8-55, col. 14 ll. 1-46, col. 15 ll. 5-38 generating, storing and accessing next frame audio characteristics);
generating, based on the first and second sets of metadata, a new set of metadata that is based on both the audio characteristics of the last audio frame in the initial audio segment and the audio characteristics of the first audio frame in the subsequent audio segment; inserting at least one new audio frame between the last 
Zalon teaches analyzing audio frame by frame (Fig. 6-8) and tagging audio segments, but Zalon does not explicitly teach metadata for audio frame.
However, in the similar field, Baumgarte teaches using metadata for individual audio frame (Paragraphs 0017-0021).
It would have been obvious o a person of ordinary skill in the art before the effective filing date of the present invention to modify Zalon to use metadata for individual audio frame as taught by Baumgarte so that “The metadata may be transferred along with the audio content (indicated as "audio in" in the figures) to the playback or decoding side that is shown, being the decoding and playback system, e.g., via an Internet download or via Internet streaming.  At the decoding or playback side, no additional delay is incurred since the instantaneous loudness values are in the metadata, and so a loudness estimation process at the playback side is not necessary.” thus resulting in “The improved smoothness, the reduced decoder complexity, and the lack of additional delay” (Baumgarte, Paragraph 0018).
Regarding claim 2, Zalon teaches the initial audio segment and the subsequent audio segment are part of the same media item (Fig. 2, 9-19 showing portions of same media, col. 8 ll. 62-65 section/ portion of item, col. 11 ll. 35-38, Figs.).
Regarding claim 3, Zalon teaches the media item comprises an interactive media item that allows out-of-order playback of audio segments (col. 6 ll. 21-24, ll. 39-43 advancing, rewinding or skipping).
Regarding claim 4, Zalon teaches the subsequent audio segment comprises an out-of-order audio segment within the media item (col. 6 ll.21-24,  ll. 39-43 advancing, rewinding or skipping).
Regarding claim 5, Zalon teaches the initial audio segment and the subsequent audio segment are each part of different media items that are being spliced together (col. 7 ll. 29-col. 8 ll. 41, col. 19 ll. 39-col. 20 ll. 16).
Regarding claim 6, Zalon teaches the generated new set of metadata comprises adaptive metadata configured to adapt to the audio characteristics of the last audio frame in the initial audio segment and to the audio characteristics of the first audio frame in the subsequent audio segment (col. 3 ll. 33-61, col. 24 ll. 31-41 glue element with control message).
Regarding claim 7, Zalon teaches the new audio frame includes at least two sub-portions over which the audio characteristics of the last audio frame in the initial audio segment are transitioned to the audio characteristics of the first audio frame in the subsequent audio segment using the adaptive metadata (col. 22 ll. 47-col. 23 ll. 12, col. 24 ll. 31-41  gap/stitch element multiple portions transitioning to next element level).
Regarding claim 8, Zalon teaches the at least one new audio frame comprises at least two new audio frames over which the audio characteristics of the last audio frame in the initial audio segment are transitioned to the audio characteristics of the first audio frame in the subsequent audio segment using the adaptive metadata (col. 22 ll. 
Regarding claim 9, Zalon teaches the adaptive metadata is dynamically inserted into a string of inserted audio frames until the first audio frame of the subsequent audio segment is reached (col. 22 ll. 47-col. 23 ll. 12, col. 24 ll. 31-41 gap/stitch element with multiple frames with varying levels transitioning to next element level).
Regarding claim 10, Zalon teaches the number of inserted audio frames having adaptive metadata depends on a length of time between playback of the last audio frame in the initial audio segment and the first audio frame in the subsequent audio segment (col. 23 ll. 43-col. 24 ll. 15 calculate and select multiple items/frames to smoothly bridge/blend, col. 22 ll. 47-col. 23 ll. 12 adaptive metadata with multiple levels).
Regarding claim 12, Zalon teaches a system comprising:
at least one physical processor; and physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor (col. 29 ll. 25-col. 31 ll. 30, col. 46 ll. 12-60) to:
identify, within at least one media item that includes a plurality of audio segments, an initial audio segment (Fig. 2 item 215) and a subsequent audio segment (Fig. 2 item 230) that follows the initial audio segment (col. 10 ll. 62-col. 11 ll. 2);
access a first set of metadata that corresponds to a last audio frame of the initial audio segment, the first set of metadata including information indicating one or more audio characteristics of the last audio frame of the initial audio segment (col. 8 ll. 42-col. 
access a second set of metadata that corresponds to the first audio frame of the subsequent audio segment, the second set of metadata including information indicating one or more audio characteristics of the first audio frame of the subsequent audio segment (col. 8 ll. 42-col. 10 ll. 7, col. 11 ll. 22-30, col. 13 ll. 8-55, col. 14 ll. 1-46, col. 15 ll. 5-38 generating, storing and accessing next frame audio characteristics);
generate, based on the first and second sets of metadata, a new set of metadata that is based on both the audio characteristics of the last audio frame in the initial audio segment and the audio characteristics of the first audio frame in the subsequent audio segment; insert at least one new audio frame between the last audio frame of the initial audio segment and the first audio frame of the subsequent audio segment; and apply the new set of metadata to the at least one new audio frame (col. 2 ll. 24-31, col. 3 ll. 27-61, col. 9 ll. 3-11, col . 10 ll. 8-10, col. 10 ll. 62-col. 11 ll. 2, col. 11 ll. 14-22, col. 19 ll. 39-53, col. 26 ll. 50-62  adding glue element, stitch data with control messages).
Zalon teaches analyzing audio frame by frame (Fig. 6-8) and tagging audio segments, but Zalon does not explicitly teach metadata for audio frame.
However, in the similar field, Baumgarte teaches using metadata for individual audio frame (Paragraphs 0017-0021).
It would have been obvious o a person of ordinary skill in the art before the effective filing date of the present invention to modify Zalon to use metadata for individual audio frame as taught by Baumgarte so that “The metadata may be transferred along with the audio content (indicated as "audio in" in the figures) to the 
Regarding claim 13, Zalon teaches the initial audio segment and the subsequent audio segment are inserted into a pass-through device (Fig. 1A, col. 8 ll.42-col. 10 ll. 17).
Regarding claim 17, Zalon teaches detecting a gap length in time between playback of the initial audio segment and playback of the subsequent audio segment (Fig. 23 gap between 2805 “OUT” song and 2810 “IN” song).
Regarding claim 18, Zalon teaches calculating a number of audio frames that are to be inserted to fill the detected gap length; and inserting the calculated number of audio frames between the initial audio segment and the subsequent audio segment (col. 23 ll. 43-col. 24 ll. 15 calculate and select multiple items/frames to smoothly bridge/blend).
Regarding claim 20, Zalon teaches a non-transitory computer-readable medium comprising one or more computer- executable instructions that, when executed by at least one processor of a computing device (col. 29 ll. 25-col. 31 ll. 30, col. 46 ll. 12-60), cause the computing device to:

access a first set of metadata that corresponds to a last audio frame of the initial audio segment, the first set of metadata including information indicating one or more audio characteristics of the last audio frame of the initial audio segment (col. 8 ll. 42-col. 10 ll. 7, col. 11 ll. 22-30, col. 13 ll. 8-55, col. 14 ll. 1-46, col. 15 ll. 5-38 generating, storing and accessing previous frame audio characteristics);
access a second set of metadata that corresponds to the first audio frame of the subsequent audio segment, the second set of metadata including information indicating one or more audio characteristics of the first audio frame of the subsequent audio segment (col. 8 ll. 42-col. 10 ll. 7, col. 11 ll. 22-30, col. 13 ll. 8-55, col. 14 ll. 1-46, col. 15 ll. 5-38 generating, storing and accessing next frame audio characteristics);
generate, based on the first and second sets of metadata, a new set of metadata that is based on both the audio characteristics of the last audio frame in the initial audio segment and the audio characteristics of the first audio frame in the subsequent audio segment; insert at least one new audio frame between the last audio frame of the initial audio segment and the first audio frame of the subsequent audio segment; and apply the new set of metadata to the at least one new audio frame (col. 2 ll. 24-31, col. 3 ll. 27-61, col. 9 ll. 3-11, col . 10 ll. 8-10, col. 10 ll. 62-col. 11 ll. 2, col. 11 ll. 14-22, col. 19 ll. 39-53, col. 26 ll. 50-62  adding glue element, stitch data with control messages).
Zalon teaches analyzing audio frame by frame (Fig. 6-8) and tagging audio segments, but Zalon does not explicitly teach metadata for audio frame.

It would have been obvious o a person of ordinary skill in the art before the effective filing date of the present invention to modify Zalon to use metadata for individual audio frame as taught by Baumgarte so that “The metadata may be transferred along with the audio content (indicated as "audio in" in the figures) to the playback or decoding side that is shown, being the decoding and playback system, e.g., via an Internet download or via Internet streaming.  At the decoding or playback side, no additional delay is incurred since the instantaneous loudness values are in the metadata, and so a loudness estimation process at the playback side is not necessary.” thus resulting in “The improved smoothness, the reduced decoder complexity, and the lack of additional delay” (Baumgarte, Paragraph 0018).

Allowable Subject Matter
Claims 11, 14-16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carroll (US Patent Application Publication No. 2010/0272290) teaches real-time dynamic smoothing of loudness of encoded audio.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653